Citation Nr: 0839641	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from June 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

An April 2004 Board decision denied entitlement to service 
connection for chronic bronchitis.  The veteran appealed this 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Memorandum 
Decision (Judgment was entered later the same month), the 
Court vacated and remanded the April 2004 Board decision.  
Thereafter, the Board remanded the claim in September 2007 
for further development.  After completing the requested 
development to the extent possible, a March 2008 supplemental 
statement of the case denied the claim, which was then 
returned to the Board for further appellate consideration.  


FINDING OF FACT

A current respiratory disability, to include chronic 
bronchitis, has not been shown by the competent medical 
evidence of record to be causally related to the veteran's 
active service. 


CONCLUSION OF LAW

A respiratory disability, to include chronic bronchitis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present case, VA issued VCAA notice letters to the 
veteran dated in January 2001, September 2001, and November 
2007.  These letters informed the veteran of what evidence 
was required to substantiate his service connection claim and 
of his and VA's respective duties for obtaining evidence.  
The November 2007 letter also informed the veteran as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

The Board acknowledges that complete VCAA notice was provided 
after the initial unfavorable AOJ decision.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007). (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the November 2007 
notice was provided to the veteran, the claim was 
readjudicated in a March 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).




Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The veteran indicated 
that he has no other information or evidence to give to VA to 
substantiate his claim.  See SSOC Notice Response, dated in 
April 2008.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Further, in compliance 
with the Court's October 2006 Memorandum Decision, the 
veteran was afforded a VA examination in December 2007.  The 
Board finds that sufficient competent medical evidence is of 
record to make a decision on this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that veteran's representative argued that the 
rationale contained in the December 2007 VA examination 
report lack the scientific basis needed to buttress the 
conclusions reached.  See Appellant's Brief, dated in June 
2008.  As such, it was argued that a limited probative value 
should be assigned to this medical opinion.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more than substantially complied with the Board's remand 
order").  Applying this rule to the instant case, the Board 
finds that opinion provided by the VA physician in December 
2007, which noted no evidence of bronchitis currently or 
during active service and was supported by reference to 
service treatment records, was sufficient to resolve the 
issue for which an advisory medical opinion was requested.  
As such, the Board finds there has been substantial 
compliance with the Board's prior remand instructions.  
Accordingly, the Board will address the merits of the claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

The Board initially notes that the record shows that the 
veteran has been diagnosed with chronic bronchitis during the 
processing of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007) (noting that the Board's finding that 
the veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability).  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

The record contains the veteran's service entrance and 
separation examination reports along with treatment records 
spanning the veteran's entire period of military service.  
These records reveal that the veteran was treated on several 
occasions for symptoms which were diagnosed as a "common 
cold."  In September 1954, the veteran was treated for a 
"cold" and excused from flight duty for several days.  In 
March and July 1955 he was again diagnosed with a "common 
cold."  In August 1955, the veteran was diagnosed with 
tonsillitis which was treated with antibiotics.  Also in 
August 1955, a chest X-ray of the veteran was taken; it 
revealed an "ill defined patchy density projected through 
the right second anterior interspace - peripheral lung zone.  
The lung fields otherwise appear clear."  A few days later, 
another chest X-ray of the veteran was conducted for follow-
up and the results were that the veteran's lungs were within 
normal limits.  In February 1957, the veteran was 
hospitalized for a day with the diagnosis for common cold and 
tonsillitis.  In March 1957, separation examination of the 
veteran was conducted.  The veteran's lungs and chest were 
"normal," with no abnormalities noted by the examining 
physician.  A chest X-ray was taken in conjunction with the 
separation examination and was negative for any 
abnormalities.  The examining physician noted that the 
veteran "had frequent colds since coming to England in 1955.  
Sinusitis since coming to England in 1955."  Thus, while it 
is clear that the veteran experienced problems with chronic 
sinusitis and frequent colds in service, there is no evidence 
to support a finding of complaints, treatment, or diagnosis 
of chronic bronchitis in service.

In November 1958, a VA examination of the veteran was 
conducted.  The veteran reported symptoms of sinusitis and 
that he got colds very easily.  The veteran had a cold at the 
time of the examination.  The final diagnosis was chronic 
sinusitis.  A rating decision, dated in April 1959, granted 
service connection for maxillary sinusitis and assigned a 
noncompensable rating, effective July 10, 1958.  A rating 
decision, dated in September 2001, increased the evaluation 
for the veteran's service-connected sinusitis to 10 percent, 
effective November 4, 1999.  

The record also reflects that the first post-service 
diagnosis of bronchitis was approximately 20 years after 
service.  See Private treatment report, dated in November 
1977.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  As such, the Board also finds 
that there is no evidence to support a finding of a chronic 
bronchitis since service.

Regarding a medical nexus, the record reflects that the 
veteran was seen for a VA respiratory examination in December 
2007.  The examiner discussed the veteran's inservice medical 
history as well as his complaints of a chronic cough since 
the 1980s.  Reference was made to the fact that the veteran 
suffers from Parkinson's disease, which resulted in severe 
generalized muscular hypertonia.  After reviewing the claims 
file and performing a physical examination of the veteran, a 
VA examiner found that there was no evidence that the veteran 
currently suffered from chronic bronchitis.  The VA examiner 
noted that the veteran's chronic cough was due to irritation 
of pharyngeal mucosa from postnasal drip resulting from 
chronic sinusitis.  It was noted that the chronic cough 
appeared to have been the main symptom over the years.  It 
was further noted that the veteran's cough was not caused by 
chronic bronchitis.  The VA examiner observed that the 
veteran's service treatment records show that he had frequent 
colds, sinusitis, and one episode of acute tonsillitis during 
service that were treated and resolved.  It was specifically 
noted that there was no evidence that the veteran had 
bronchitis due to the progression of any of these illnesses 
or as a complication on any of these illnesses.  Further, 
with regard to pulmonary function tests showing a restrictive 
ventilatory defect, the examiner opined that restrictive 
ventilatory defect was due to Parkinson's disease affecting 
the veteran's chest muscles.

The Board finds the December 2007 VA examination report to be 
highly probative evidence against the veteran's claim as the 
VA examiner reviewed the claims folder and provided a 
supporting rationale as previously discussed.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  Moreover, there is 
no other competent clinical evidence of record, VA or 
private, linking the veteran's current respiratory disability 
to service.

Although the December 2007 VA examiner notes that the 
veteran's chronic cough is caused by his service-connected 
sinusitis, the Board notes that a cough is merely a symptom, 
as noted by the VA examiner.  Here, the medical evidence 
relates the veteran's chronic cough to his service-connected 
maxillary sinusitis and not to bronchitis or to a comparable 
respiratory disability.  The Board also notes that service 
connection cannot be granted for a cough as it is a symptom 
and not a diagnosis.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992) (noting that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).

The Board acknowledges the veteran's statements that he has 
chronic bronchitis that is due to service.  However, the 
veteran has not been shown to possess the requisite skills or 
training necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
the disability in question do not constitute competent 
medical evidence and lack probative value.  Espiritu, 2 Vet. 
App. at 494-95. 

In conclusion, the competent medical evidence of record does 
not relate the veteran's current respiratory disability, to 
include chronic bronchitis, to service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a respiratory 
disability, to include chronic bronchitis, is denied.





____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


